Title: Thomas Jefferson to Patrick Gibson, 29 May 1819
From: Jefferson, Thomas
To: Gibson, Patrick


          
            Dear Sir
            Monticello May 29. 19.
          
          Your favor of the 20th is recieved, and I now inclose three notes for renewal in the banks. not knowing exactly the amount of each after the curtailments which have taken place, I send them blank, but will thank you for information of the present amount of each. to the 1244.25 in your hands will be speedily added the amount of 17. barrels of flour the last remaining on hand here and going to you with the first tide, & about 3000.℔ tobo from Bedford already or immediately to be sent down. in the mean time I authorised mr Darmsdat to call on you for fish furnished me the last and present year, about 180.D. I suppose. and having other calls amounting to about 1500.D. pressing on me, I have by letter to mr Nicholas of this day desired him to pay over to you the balance of the note in the Farmer’s bank supposed about 968.D. I shall have funds here coming in in time to replace the 1000.D. note in the bk US. for which mr Nicholas had proposed to retain that.
          
          On this basis therefore I must pray you to remit 432.25 to messrs Leroy & Bayard, the interest of my last instalment to them which they permit to lie over: and I shall immediately draw on you for 1000.D. in favor J of James Leitch. I am in hopes mr Vaughan has been able to dispose of a bill on you for the 800.D. and therefore have sent him instructions as to the disposition of that sum. the present aspect of things is awful, and I greatly fear that men of good property will be involved in the losses of those who were trading on fictitious capital, if those can be said to lose who never had anything. affectionately yours.
          
            Th: Jefferson
          
        